EXHIBIT 13
M Gmail                                                                                                          Andrew Patient <apatient012@gmail.com>



Offer of employment
Andrew Patient <apatient012@gmail.com>                                                                                          Mon, Sep 17, 2018 at 2:53 PM
To: David Kohler <dkohler@mimisrock.com>

 Hi David,

 See signed employment letter attached. I had a couple of questions but we can sort those out later. Hopefully I can make this a smooth transition.

 Didnt mean to take this long to get it back today - been a crazy day. Looking forward to getting started!

 Regards,

 Andrew


 On Thu, Sep 13, 2018 at 3:19 PM, David Kohler <dkohler@mimisrock.com> wrote:

   Andrew,


   I’m excited to have you join our team. Attached are a pile of documents. I thought about holding back a few…but here you go!


   Recognizing that I’m working without administrative support, please accept my apologies in advance if there are typos or omissions.


   Happy to discuss any/all issues or concerns.


   David Kohler
   CEO | Mimi’s Rock Inc.
   m: 1.905.330.5081
   dkohler@mimisrock.com




      Emp letter signed.pdf
      70K




          CONFIDENTIAL                                                                                                             IPCI_0000252
            Mimi's Rock Inc.

   Date: Sept 12, 201 8

   Mr. Andrew Patient

   Address : 2012 Schoolmaster Circle, Oakville ON L6M 3A l

   Private and Confidential



   Dear Andrew,

   Mimi's rock Inc. is the Canadian parent company, under which Dr. Tobias GmbH
   (hereafter called "DTI") operates. DTI is dedicated to the development, promotion and
   distribution of high quality nutraceutical products, under select private label brands.

   We are pleased to confirm our offer of employment with Mimi's Rock Inc., under the
   terms and conditions outlined below.

      1. Commencement date:
         You will commence permanent, full time employment on or about October 9th,
         2018 (date to be confirmed).

      2. New Employment Orientation:
         On your first day, you will be expected to attend Mimi's Rock lnc.'s offices, for
         issuance of your computer, benefits forms for completion, equipment and
         sundries. Orientation and objective setting will be reviewed at that time. On
         your first day of employment, please provide a void cheque for pay deposit
         purposes, as well as your social insurance number.

      3. Position:
         You will assume the permanent full-time position of Chief Financial Officer,
         located at (Office location to be provided). In this position you will report to
         David Kohler, Chief Executive Officer of Mimi's Rock Inc., however you will be
         expected to develop close working relationships with all members of the Mimi's
         Rock team:- Attached is a copy of the Job Description statem~nt for this role.




CONFIDENTIAL                                                                        IPCI_0000253
      4. Compensation:
         You will be paid $225,000.00 per year, inclusive of vacation pay, payable semi-
         monthly. An annual performance and compensation review will be undertaken
         following the conclusion of the companies' fiscal year end (December 31 st each
         year), each year. You will however receive your first performance review
         following three months' service.
      5. Benefits:
         Upon enrolment, you will be immediately eligible for our comprehensive
         benefits package, details shall be provided.
      6. Management Incentive Program:
         In this role, you will be eligible to participate in the Mimi's Rock Inc. Annual
         Incentive Plan (AIP). Attached, please find a copy of the AIP program details.
         The program provides employees with the opportunity to earn a performance
         based Annual reward, based on achievement of objectives agreed upon at the
         start of the fiscal year. The amount of the reward will be calculated as detailed
         in the AIP plan document. You will be enrolled in the program at the
         commencement of your employment. The annual program will be pro- rated in
         your first year, to the nearest quarter.
      7. ESOP (Employee Stock Option Program): As a valued member of the Mimi's Rock
         team, you will be entitled to participate in the ESOP. Your grant will include
         200,000 options (at a $1 .00 strike price). Full details will be provided.
      8. Vacation:
         The Mimi's Rock Inc. vacation year mirrors the fiscal year 0anuary 1st -
         December 31 ). You will be entitled to 30 vacation days per fiscal year (pro rated
         in your year of hire). You are eligible to take vacation upon approval from your
         supervisor, in accordance with policy. Please note that any vacation time taken
         but not earned will be deducted upon termination of employment. Unused
         vacation time may be rolled over from one fiscal year to the next, to a maximum
         of one week, with permission from your supervisor.
      9. Hours of work:
         Normal hours of operation will be from 9 am tit 5 pm, Monday to Friday. Given
         the nature of the business, flexibility in work schedules can be discussed on a
         case- by- case basis with your direct supervisor.
      1a.Administration:
         Attached are some forms and information that you must read, sign or complete
         and return to Mimi's Rock Inc. prior to your first day of employment, including:
                     • Code of conduct policy
                     • Employee Non- Compete agreement




CONFIDENTIAL                                                                       IPCI_0000254
                    •   Non-disclosure agreement
                    •   Non-solicitation agreement
                    •   Wire and electronics usage policy
                    •   Job Description statement

   It is understood that your acceptance of this offer will not violate any employment
   covenants that you may have with your current or previous employer. If the foregoing
   is acceptable to you, please sign and return this offer to David Kohler, by 5:00pm on
   September l 7th, 2018.

   Andrew, I look forward to the opportunity to work with you and see you succeed in
   your new role.



   Yours truly,



   David Kohler

   CEO, Mimi's Rock Inc.



   I~        w 'fi!!:.!:_~€_!.:I____ have been given a copy of this agreement and have read
   and understood its terms. I hereby accept the terms and conditions of employment
   outlined above.


                   ~
   Dated this   _j_Z __ day of-~ ~--· 2o_[ t '


   Name




CONFIDENTIAL                                                                           IPCI_0000255
